Viverevey 11d SUOSTIAR & MAINS (raAtwidodsa logs P.UUZFUUZ
Case 7:19-mj-12065-UA Document5 Filed 01/02/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, 19m12065 (NSR)(PED)
-V- NOTICE OF APPEARANCE
GRAFTON E, THOMAS,
Defendant.
wana een eine eee see x

Michael H. Sussman, an attorney duly admitted to practice law in and
before this Honorable Court and in good standing to do 80, hereby notices his
appearance as counsel for defendant in the within matter,

Kindly direct all pleadings and correspondence to him at the address
shown below,

Dated: December 31, 2019

 

Sussman & Associates

PO Box 1005

1 Railroad Avenue, 3™ Floor
Goshen, NY 10924
(845)-294-3991 {phone}
(845)-294-1623 {fax}
pussman 1@frontiernet, net

 
